. Crownhart, J.
The defendant assigns many errors in the trial as grounds for reversal. We have gone over these assignments with care, and conclude that there is no reversible error.
The evidence was sufficient to justify the jury in finding that the defendant Harold Rutlin was driving his car at a high rate of speed on the highway just before the accident, considering the condition of the highway and the fact that the truck was approaching from the opposite direction, which he had to pass. The defendant was familiar with the highway, knew of its rough condition, knew that it narrowed down as it came to the bridge, and that the bridge was but sixteen feet wide. He saw the plaintiff’s driver approaching the bridge from the opposite side, and knew that the plaintiff’s driver had the first right of way over the bridge. - There is testimony tO' the effect that the defendant was going thirty miles an hour and that he did not slow down his car or apply the brakes.
The defendant stresses his claim that the collision was the result of an unavoidable accident. The evidence does not sustain his view of the case. It is perfectly plain that the accident could have been avoided by the defendant keeping to the east side of the road, or by slowing down his car so that it would be manageable over the road in the condition in which it was, or by applying his brakes and stopping his car when he saw his danger. Elis failure to do any of these things cannot be attributable to unavoidable accident but only to negligence on his part.
There is some evidence that defendant’s car hit a manhole ninety-three feet from the bridge which projected above the general level of the street two or three inches and that he thereby lost control of his car. That may be, but he knew the manhole was there and knew its condition, and he should have approached that part of the highway with due care, which he did not do.
The defendant claims error in the submission of his *620counterclaim to the jury. * If there was any error the defendant was not prejudiced. There is no merit in the defendant’s counterclaim. There is no evidence whatever of negligence on the part of the plaintiff’s truck driver. On the contrary, it appears that he exercised more than ordinary caution and care to avoid the accident. He crowded over to the extreme west edge of the highway and stopped his truck while the defendant was still some 100 feet away. There was no evidence to justify the submission of the counterclaim to the jury.
So far as the defendant is concerned, there were no errors affecting his substantial rights.
This is a case where sec. 3072m, Stats., applies. It reads as follows: //
“No judgment shall be reversed or set aside or new trial granted in any action or proceeding, civil or criminal, on the ground of misdirection of the jury, or the improper admission of evidence, or for error as to any matter of pleading or procedure, unless in the opinion of the court to which the application is made, after an examination of the entire action or proceeding, it shall appear that the error complained of has affected the substantial rights of the party seeking to reverse or set aside the judgment, or to secure the new trial.”
By the Court. — The judgment of the county court is affirmed.